Case: 20-60206     Document: 00515797423         Page: 1     Date Filed: 03/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 26, 2021
                                  No. 20-60206                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Maria Falcon,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A070 694 351


   Before Davis, Stewart, and Ho, Circuit Judges.
   Per Curiam:*
          Maria Falcon was placed in deportation proceedings in 1993, and she
   was the subject of an in absentia deportation order that issued in 1995. In
   2019, Falcon filed a motion to have her case reopened by the immigration
   judge (IJ), asserting that she did not appear at her hearing due to lack of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60206      Document: 00515797423          Page: 2    Date Filed: 03/26/2021




                                    No. 20-60206


   notice. The IJ denied Falcon’s motion, and the Board of Immigration
   Appeals (BIA) dismissed her appeal. Falcon timely petitioned for review of
   the BIA’s decision.
          There is no dispute here that the immigration court mailed Falcon a
   notice of her hearing via certified mail to the last address she had provided.
   There is also no dispute that delivery of that mail was attempted or that it was
   returned to the immigration court marked as unclaimed. Falcon argues,
   though, that she was unavailable to actually receive the notice of hearing
   because she had accepted a voluntary departure and was in Mexico at the
   time of the mailing. Although a failure to receive notice of a hearing can form
   the basis for a motion to reopen, see 8 U.S.C. § 1252b(c)(3)(B) (1993), under
   these facts there is a strong albeit rebuttable presumption of effective service
   and adequate notice, see Ojeda-Calderon v. Holder, 726 F.3d 669, 673 (5th Cir.
   2013); In Re M-D-, 23 I. & N. Dec. 540, 547 (BIA 2002). The BIA
   determined that Falcon failed to meet her burden of rebutting the
   presumption of effective service, and the record evidence does not compel a
   contrary conclusion. See Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th
   Cir. 2009). We therefore conclude that the BIA did not abuse its discretion
   in denying Falcon’s statutory motion to reopen, id., and we deny this portion
   of the petition for review.
          Falcon also argues that the BIA committed legal error when it declined
   to exercise its discretionary authority to reopen her case sua sponte. Citing
   the failure to receive notice of her hearing, she argues that her immigration
   proceedings and the in absentia deportation order violated her due process
   rights. Falcon’s failure to raise these due process arguments, upon which the
   BIA could have granted relief, in her counseled appeal to the BIA precludes
   us from considering those arguments here. See Omari v. Holder, 562 F.3d
   314, 318-19 (5th Cir. 2009); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
   Moreover, we lack jurisdiction to review a refusal to reopen sua sponte.



                                          2
Case: 20-60206     Document: 00515797423          Page: 3    Date Filed: 03/26/2021




                                   No. 20-60206


   Hernandez-Castillo v. Sessions, 875 F.3d 199, 206-07 (5th Cir. 2017).
   Accordingly, we dismiss this portion of the petition for review.
          PETITION FOR REVIEW DENIED IN PART AND
   DISMISSED IN PART.




                                         3